DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Priority
The amended claims, now including the limitation of “a tensile strength of the membrane is in a range of from 200 MPa to 550 MPa”, are not supported by provisional applications 62/423,764 and 62/529,334. 

Response to Arguments
Applicant’s arguments, see page 8 of the remarks and the 1.132 declaration, filed 7/28/2022, with respect to the rejection(s) of amended claim(s) 96-103 and 105 under Uehara in view Zachariades have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art of Inatomi et al. (JP 2017/165938 A, hereafter Inatomi) in view of Zachariades as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 96-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi et al. (JP 2017/165938 A, hereafter Inatomi) in view of Zachariades (WO 86/02656, hereafter Zachariades).
With regard to claim 96, Inatomi teaches a nanoporous membrane (pore diameter in nanometers) [0048] comprising: 
an ultra-high-molecular-weight polyethylene wherein the membrane is biaxially oriented and wherein the membrane excludes polyolefins other than ultra-high-molecular-weight polyethylene [0048, 0050], and
wherein a tensile strength of the membrane is 150 MPa or more (which overlaps and obviates the claimed range) [0049, table 2].
Inatomi teaches crystallinity [0065] does not explicitly teach that the membrane comprises a plurality of nanofibrils of shish-kebab crystals randomly aligned in the membrane.  However, these crystals are known in ultra-high-molecular-weight polyethylene (UHMWPE) materials as evidenced by Zachariades [pg. 10 lines 3-10]. It would have been obvious to one of ordinary skill in the art at the time of filing to use the UHMWPE with shish-kebab crystals of Zachariades with the membrane Inatomi of for the benefit of resistance to shear deformation [Zachariades pg. 10 lines 3-10] and since Inatomi teaches high strength is desired [0010].
With regard to claims 97 and 101, Inatomi teaches a thickness of 0.001 mm to 1 mm (1 micron to 1000 microns, which encompasses and obviates the claimed values) [0048].
With regard to claims 98 and 103, Inatomi teaches a tensile strength of greater than 150 MPa (which overlaps and obviates the claimed ranges) [0049].
With regard to claim 99, Inatomi does not explicitly teach the claimed annealing conditions.  However, these are considered product by process limitations that would result in an ultra-high-molecular-weight polyethylene with a biaxial orientation and nanofibrils of shish-kebab crystals randomly aligned in the membrane.  This product is taught by modified Inatomi as detailed in the rejection of claim 96 above.  Inatomi further teaches heating in the claimed temperature range to adjust membrane size (magnification) [0053].  Therefore one of ordinary skill in the art would find it obvious to optimize annealing conditions for the benefits of size adjustment based on the teachings of Inatomi [0053].
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 100, Inatomi teaches an average pore diameter range of 1 nm to 1000 nm [0048] which would encompass and obviate the claimed value.
With regard to claim 102, Inatomi teaches plural melting peaks and teaches a melting peak range of 128 degrees to 145 degrees C [0065, table 1]. Inatomi does not explicitly teach the specific claimed melting peaks.  However, these properties should be due to the composition and crystal structure of the membrane.  Since Inatomi and Zachariades would teach a substantially similar membrane as detailed in the rejections of claims 96 and 99 above they it should inherently exhibit the claimed properties.
With regard to claim 104, Inatomi teaches a volumetric porosity of 10% to 80% which overlaps and obviates the claimed range [0048].
With regard to claim 105, Inatomi teaches the use of the membrane in a battery [0054].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/STEWART A FRASER/Primary Examiner, Art Unit 1724